Citation Nr: 1222565	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected peripheral vestibular disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The appellant had active service from December 1971 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for "dizziness and lightheadedness," evaluated as 10 percent disabling.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The RO subsequently recharacterized this disability as stated on the cover page of this remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to an initial rating in excess of 10 percent for service-connected peripheral vestibular disorder.  He asserts that he has dizziness, with staggering "at times."  See Veteran's statement accompanying his notice of disagreement, received in March 2008.  

In January and August of 2009, the Veteran was afforded VA ear examinations.  The reports of those examinations show that the examiners both stated that there were "signs of balance disturbance."  However, later in the reports, the examiners both stated that there were no "signs of a staggering gait or imbalance."  In addition, the August 2009 examination report notes that there was no imbalance upon ambulation down a hall and turning around and rising from seated positions.  

In a brief, dated in May 2012, the Veteran's representative cited to the aforementioned findings in the August 2009 VA examination report, and argued that the examination report "seems to contradict itself."  The Veteran's representative further argued that, "The case should be remanded for clarification and a current examination."  The Board agrees.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veterans disability has been evaluated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6204 (2011).  Under DC 6204, the criteria for the next higher rating of 30 percent require "dizziness and occasional staggering."  Under the circumstances, the Veteran should be afforded another examination which provides more clear findings as to whether these criteria have been met. 

The Board further notes that the January and August 2009 VA examination reports show that the Veteran reported that he was in receipt of disability benefits from the Social Security Administration (SSA).  The SSA's decision is not currently associated with the claims file.  On remand, an attempt should be made to obtain the SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for dizziness, lightheadedness, and balance symptoms, since August 2010 (i.e., since the most recent treatment report of record).  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.    

2.  Obtain the Social Security Administration's supporting medical records pertinent to the appellant's claim for Social Security disability benefits. 

3.  After the development discussed in the first two paragraphs of this remand has been completed, arrange for the Veteran to undergo an examination to evaluate his service-connected peripheral vestibular disorder disability. 

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should indicate whether the Veteran's service-connected peripheral vestibular disorder is productive of dizziness and/or occasional staggering.

4.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


